ELIZABETH GOFF GONZALEZ,
                DISTRICT JUDGE,
                Respondents,
                and
                STEVEN C. JACOBS,
                Real Party in Interest.

                  ORDER GRANTING IN PART AND DENYING IN PART PETITION
                FOR WRIT RELIEF (DOCKET Na 68265), GRANTING PETITION FOR
                 WRIT RELIEF (DOCKET NO. 68275), AND DENYING PETITION FOR
                               WRIT RELIEF (DOCKET NO. 68309)
                            These consolidated writ petitions challenge the following four
                orders: a May 28, 2015, order determining that petitioner Sands China is
                preliminarily subject to personal jurisdiction in Nevada and a March 6,
                2015, order imposing discovery sanctions on Sands China (Docket No.
                68265); a June 19, 2015, order denying Sands China's motion for a
                protective order (Docket No. 68275); and a June 12, 2015, order declining
                to vacate a trial date (Docket No. 68309). The petitions also request that
                the underlying matter be reassigned to a different district court judge.'
                Docket No, 68265
                      Personal jurisdiction order
                            "A writ of prohibition is available to arrest or remedy district
                court actions taken without or in excess of jurisdiction."    Viega GmbH v.
                Eighth Judicial Dist. Court, 130 Nev., Adv. Op. 40, 328 P.3d 1152, 1156
                (2014). "As no adequate and speedy legal remedy typically exists to


                      'The Honorable James E. Wilson, Jr., District Judge in the First
                Judicial District Court, and the Honorable Steve L. Dobrescu, District
                Judge in the Seventh Judicial District Court, were designated by the
                Governor to sit in place of the Honorable Ron Parraguirre, Justice, and the
                Honorable Kristina Pickering, Justice, who voluntarily recused themselves
                from participation in the decision of this matter. Nev. Const. art. 6, § 4(2).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                correct an invalid exercise of personal jurisdiction, a writ of prohibition is
                an appropriate method for challenging district court orders when it is
                alleged that the district court has exceeded its jurisdiction."   Id. "When
                reviewing a district court's exercise of jurisdiction, we review legal issues
                de novo but defer to the district court's findings of fact if they are
                supported by substantial evidence."    Catholic Diocese, Green Bay v. John
                Doe 119, 131 Nev., Adv. Op. 29, 349 P.3d 518, 520 (2015).
                             The district court determined that, under Trump v. Eighth
                Judicial District Court, 109 Nev. 687, 857 P.2d 740 (1993), real party in
                interest Steven Jacobs had made a preliminary showing of personal
                jurisdiction over Sands China based on general, transient, and specific
                jurisdiction theories. 2 Having considered the parties' arguments and the
                record, we agree with the district court's determination that Jacobs made
                a preliminary showing of specific jurisdiction, 3 as the record supports the
                district court's preliminary conclusion that Sands China purposefully
                availed itself of the privilege of acting in Nevada and that Jacobs' claims
                arose from those actions.    Catholic Diocese, 131 Nev., Adv. Op. 29, 349
P.3d at 520. We also agree with the district court's rationale as to why it
                would be reasonable to require Sands China to appear in Nevada state
                court. Id.




                      2 Wereject Sands China's suggestion that the district court's May
                2015 order precludes it from contesting personal jurisdiction at trial.

                      3 We  reject Sands China's argument regarding the mandate rule, as
                this court's August 26, 2011, order did not explicitly or impliedly preclude
                Jacobs from amending his complaint. Nguyen v. United States, 792 F.2d
1500, 1503 (9th Cir. 1986).

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                                   We conclude, however, that the district court's determinations
                      regarding general and transient jurisdiction were based on an
                      unsupported legal premise. In particular, the district court determined
                      that Sands China was subject to general jurisdiction in Nevada because
                      Sands China utilized the employees of its Nevada-based parent company,
                      Las Vegas Sands Corporation, to conduct Sands China's business. 4 We
                      agree with Sands China's argument that Sands China, as Las Vegas
                      Sands' subsidiary, lacked the legal authority to control the employees of
                      its parent company.    Cf. Viega, 130 Nev., Adv, Op. 40, 328 P.3d at 1158
                      (recognizing that "an agency relationship is formed when one person has
                      the right to control the performance of another" and observing that, in the
                      parent/subsidiary corporate relationship, it is the parent corporation that
                      has varying degrees of control over the subsidiary). Consequently, we
                      agree that the conduct of Las Vegas Sands' employees could not be
                      attributed to Sands China for general jurisdiction purposes. 5




                            4We   need not separately address the district court's transient
                      jurisdiction analysis because that analysis largely tracked the district
                      court's general jurisdiction analysis.

                            5 In light of this conclusion, we need not address the subsequent
                      issue of whether the Nevada contacts of Las Vegas Sands' employees, if
                      attributed to Sands China, would have rendered Sands China "essentially
                      at home" in Nevada. See Daimler AG v. Bauman, 571 U.S. „
                      n.20, 134 S. Ct. 746, 761, 762 n.20 (2014) (observing that a general
                      jurisdiction inquiry "calls for an appraisal of a [defendant's] activities in
                      their entirety, nationwide and worldwide").

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    7.1W1D
                                We therefore grant Sands China's writ petition in Docket No.
                  68265 insofar as it seeks to vacate the district court's determination that
                  Sands China is subject to personal jurisdiction under general and
                  transient jurisdiction theories. Accordingly, we direct the clerk of this
                  court to issue a writ of prohibition instructing the district court to vacate
                  from its May 28, 2015, order the determinations that Sands China is
                  subject to personal jurisdiction under general and transient jurisdiction
                  theories, and further instructing the district court to prohibit Steven
                  Jacobs from introducing evidence at trial that pertains solely to those
                  theories. 6
                         Discovery sanctions order
                                As acknowledged by Jacobs at oral argument, the district
                  court's May 28, 2015, order did not intend to prohibit Sands China from
                  introducing evidence at trial regarding personal jurisdiction. Thus, Sands
                  China's challenge to the portion of the district court's March 16, 2015,
                  discovery sanctions order prohibiting Sands China from introducing
                  evidence to that effect at the preliminary evidentiary hearing is denied as
                  moot. As for the $250,000 monetary sanction, we conclude that the
                  district court exceeded its authority in awarding sanctions to the Sedona
                  Conference. See RPC 6.1(e) (setting forth the permissible entities to which
                  a monetary sanction may be made payable). Accordingly, we direct the
                  clerk of this court to issue a writ of prohibition instructing •the district
                  court to vacate from its March 16, 2015, order the sanction that was made




                         6 We   vacate the stay imposed by our June 23, 2015, order.

SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    e.
                       payable to the Sedona Conference and to reallocate the total $250,000
                       sanction in compliance with RPC 6.1(e). 7
                       Docket No. 68275
                                    Sands China challenges the district court's June 19, 2015,
                       order in which it declined to vacate the deposition of Sands China's
                       Independent Director and directed the deposition to be held in Hawaii.
                       We conclude that our intervention is warranted because the district court
                       lacked the authority to order the Independent Director, who is neither a
                       party nor a corporate representative under NRCP 30(b)(6), to appear for a
                       deposition in Hawaii. See NRCP 30(a)(1) (providing that the attendance of
                       a nonparty deponent may be compelled by subpoena under NRCP 45); see
                       also NRCP 45(c) (affording certain protections to nonparty deponents).
                       Accordingly, we direct the clerk of this court to issue a writ of prohibition
                       instructing the district court to vacate its June 19, 2015, order in which it
                       directed Sands China's Independent Director to appear for a deposition in
                       Hawaii. 8
                       Docket No. 68309
                                     Sands China, Las Vegas Sands Corporation, and Sheldon
                       Adelson challenge the district court's June 12, 2015, order in which it
                       declined to vacate an October 2015 trial date. The parties agree that this
                       challenge is moot in light of this court's July 1, 2015, order in which it
                       vacated the trial date pending resolution of this writ petition.



                             7 We   vacate the stay imposed by our April 2, 2015, order in Docket
                       No. 67576.

                             8 We   vacate the stay imposed by our June 23 and July 1, 2015,
                       orders.

SUPREME COURT
        OF
     NEVADA

                                                             6
(0) 1947A    aregZ00
                Accordingly, we decline to further entertain this writ petition, other than
                to note that the stay imposed by this court's August 26, 2011, order served
                to toll NRCP 41(e)'s five-year time frame because that stay prevented the
                parties from bringing the action to trial while the stay was in place. 9
                Boren v. City of N. Las Vegas, 98 Nev. 5, 6, 638 P.2d 404, 404-05 (1982).
                Thus, the writ petition in Docket No. 68309 is denied.
                Request for reassignment
                                  Sands China requests that this matter be reassigned to a
                different district court judge on the ground that the presiding district
                court judge harbors a bias against Sands China, Las Vegas Sands
                Corporation, and Sheldon Adelson. Because the district court's rulings
                and the district court's comment that Sands China has identified do not
                suggest bias, we deny the request.          See Millen v. Eighth Judicial Dist.
                Court,          122 Nev. 1245, 1254-55, 148 P.3d 694, 701 (2006)
                ("[D]isqualification for personal bias requires an extreme showing of bias
                that would permit manipulation of the court and significantly impede the
                judicial process and the administration of justice." (quotation and
                alteration omitted)). In any event, Sands China's request is procedurally
                improper because it did not submit in district court an affidavit and a
                certificate of counsel under NRS 1.235 or file a motion pursuant to NCJC
                Canon 2, Rule 2.11.         See Towbin Dodge, LLC v. Eighth Judicial Dist.
                Court, 121 Nev. 251, 259-60, 112 P.3d 1063, 1068-69 (2005) (noting that "if

                         is unclear whether the district court entered its own stay order,
                         9 It
                as directed by this court in our August 2011 order, or if the district court
                and the parties simply treated our August 2011 order as the stay order.
                Regardless, we clarify that any tolling of NRCP 41(e)'s five-year time
                frame ended on May 28, 2015, the date when the district court entered its
                personal jurisdiction decision.

SUPREME COURT
        OF
     NEVADA
                                                        7
(0) I947A
                   new grounds for a judge's disqualification are discovered after the time
                   limits in NRS 1.235(1) have passed, then a party may file a motion to
                   disqualify based on [current Rule 2.11] as soon as possible after becoming
                   aware of the new information"); cf. A Minor v. State, 86 Nev. 691, 694, 476
P.2d 11, 13 (1970) (explaining in the context of an appeal that when a
                   litigant fails to avail itself of the relief set forth under what is now NRS
                   1.235, the litigant has waived any right to seek disqualification).
                               It is so ORDERED.



                                                                    , C.J.
                                            Hardesty


                                                 J.
                                                               Saitta


                                                                                         , D.J.




                   cc: Hon. Elizabeth Goff Gonzalez, District Judge
                        Alan M. Dershowitz
                        Kemp, Jones & Coulthard, LLP
                        Holland & Hart LLP/Las Vegas
                        Morris Law Group
                        Pisanelli Bice, PLLC
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                          8
(0) 1947A 4(efp)
                CHERRY, J., and GIBBONS, J., concurring in part and dissenting in part:
                            We concur with the majority on all issues except for monetary
                sanctions. While we agree with the majority that the discovery sanctions
                the district court ordered payable to the Sedona Conference exceeded its
                jurisdiction, we would strike these sanctions and not order them to be
                reallocated. Further, we would defer the imposition of monetary sanctions
                until the conclusion of trial. In our view the better procedure would be to
                award monetary sanctions, if any, to the opposing party to offset costs and
                attorney fees.




                                                                                  J.
                                                   Gibbons




SUPREME COURT
        OF
     NEVADA


(0) 1947A